Name: Commission Regulation (EEC) No 958/89 of 12 April 1989 correcting Regulation (EEC) No 835/89 fixing the refunds applicable for April 1989 to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/28 Official Journal of the European Communities 14. 4. 89 COMMISSION REGULATION (EEC) No 958/89 of 12 April 1989 correcting Regulation (EEC) No 835/89 fixing the refunds applicable for April 1989 to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 66/89 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular Article 1 1 (2) thereof, Whereas the refunds applicable for April 1989 to cereal and rice sector products under Community and national food-aid measures are fixed in Commission Regulation (EEC) No 835/89 0 ; Whereas a check has shown that a mistake has crept into the Annex to that Regulation ; whereas the Regulation in question should be corrected accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 835/89, opposite product codes :  1002 00 00 000, ' ' is hereby replaced by '20,00';  1103 11 10 500, ' ' is hereby replaced by ' 167,00'  1103 11 90 100* ' ' is hereby replaced by '80,00'.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. (3) OJ No L 166, 25. 6 . 1976, p. 1 . O OJ No L 89, 1 . 4. 19s9, p. 21 . (&lt;) OJ No L 197, 26. 7. 1988 , p, 30 .